Title: Nicolas Toussaint Lemoyne des Essarts to John Adams: A Translation, 7 September 1778
From: Essarts, Nicolas Toussaint Lemoyne des
To: Adams, John


      
       Sir
       Paris, 7 September 1778
      
      I have the honor to send you the first volume of my work. You will see, in my preliminary discourse, that I propose to do a history of the tribunals of all nations, to deal with their major laws, and to give an account of the functions of their magistrates. The United States has its courts, laws, and magistrates. I take the liberty to ask you, sir, to provide me with the material necessary for my article on the tribunals of the United States. No one is in a better position than you, sir, to do me this service. Since my second volume is almost printed and the article on the United States will appear in the third, I would be much obliged if you could kindly send me, as soon as possible, the details necessary to enable me to write a history of your tribunals, their operation, and the manner in which justice is rendered in the entire United States. I shall be eternally grateful for this help.
      I am, with respectful consideration, sir, your very humble and very obedient servant
      
       Des Essarts Lawyer, member of several academies, author of the journal des causes celebres,Rue de Verneuil near that of Poitiers.
      
     